 



Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release together with Exhibits (“Agreement”)
is made by and between VNUS Medical Technologies, Inc. (the “Company”), and
Scott Cramer (“Employee”).
     WHEREAS, Employee was employed by the Company;
     WHEREAS, the Company and Employee have agreed that the Employee’s
employment relationship with VNUS will end as of the Effective Date;
     NOW THEREFORE, in consideration of the mutual promises made herein, the
Company and Employee (collectively referred to as “the Parties”) hereby agree as
follows:
     1. Effective Date. The Parties agree that Employee’s employment ends as of
April 6, 2007 (the “Effective Date”).
     2. Compensation. Employee understands that it is the Company’s position
that it is not required to pay severance benefits to Employee. However, to
assist Employee in transition to new employment, and in consideration for the
promises below, the Company shall pay to Employee his current base salary as of
the date of his separation for three (3) months, in accordance with the
Company’s normal payroll practice, ending July 15, 2007. The severance shall be
less appropriate deductions for federal and state withholding and other legally
required deductions. Also, from April 6, 2007 through July 6, 2007, the Employee
will make himself reasonably available by telephone or e-mail during normal
business hours, as requested by the Company, to provide non-paid consulting
services. Also, Employee is entitled to receive the bonus payment due to him for
the first quarter of 2007, as calculated under Employee’s bonus plan, and
payable by the Company on or before May 15, 2007.
     3. Benefits. VNUS Medical Technologies will continue current health
benefits through April 2007. After that date, Employee shall have the right to
convert his existing health insurance benefits to individual coverage pursuant
to COBRA. The Company will pay for Employee’s COBRA premiums once the
Company-paid coverage has ended, for the period of three (3) months. Information
on this coverage will be provided to Employee in his exit package. All other
benefits offered to Employee will cease as of the Effective Date. If Employee
obtains new health insurance coverage prior to July 30, 2007, he must inform the
Company in writing and his Company-paid COBRA coverage shall cease as of the
date of his new coverage becoming effective.
     4. Company Common Stock. The Stock Agreements between Employee and the
Company are fully incorporated into this Agreement. As of April 6, 2007, the
Employee has a total of 58,229 vested and exercisable stock options. Vesting of
stock options and restricted stock units will cease on the Effective Date.
Employee will have ninety (90) days after the

-1-



--------------------------------------------------------------------------------



 



Effective Date within which to exercise any vested options, which will expire
90 days after the Effective Date.
     5. Company Property. Employee agrees to return to VNUS Medical Technologies
all building keys, pagers, company identification or passkey cards, printers,
scanners, facsimile equipment or other VNUS Medical Technologies property in his
possession or assigned to him by the Company by April 6, 2007. Employee agrees
to return to the Company all computers assigned to him by the Company by
July 13, 2007.
     6. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all confidential and proprietary information in his possession to the
Company on the Effective Date of this Agreement.
     7. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, from, and agrees not to sue concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that he may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation,
(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;
(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil

-2-



--------------------------------------------------------------------------------



 



Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and Labor Code section 201, et seq.
and section 970, et seq.;
(e) any and all claims for violation of the federal, or any state, constitution;
(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
(g) any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.
     8. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has at least
forty-five (45) days within which to consider this Agreement; (c) he has at
least seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; and (d) this Agreement shall not be effective until the
revocation period has expired.
     9. Civil Code Section 1542. Employee represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIS MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

-3-



--------------------------------------------------------------------------------



 



     10. No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
     11. Confidentiality. Employee agrees in good faith to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Separation Information”). Employee agrees to take every
reasonable precaution to prevent disclosure of any Separation Information to
third parties, and agrees that there will be no publicity, directly or
indirectly, concerning any Separation Information. Employees agree to take every
precaution not to disclose Separation Information other than to those attorneys,
accountants, governmental entities, family members of the Employee who have a
reasonable need to know of such Settlement Information, or any other entity as
required by law.
     12. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
     13. Non-Disparagement. The Parties agree to refrain from any defamation,
libel or slander of the other party, including its respective officers,
directors, employees, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns.
Employee agrees to refrain from interference with the contracts and
relationships of the Company, including its respective officers, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns.
     14. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with this Agreement.
     15. Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Santa Clara County before
the American Arbitration Association under its California Employment Dispute
Resolution Rules, or by a judge to be mutually agreed upon. Employee agrees to
hereby waive his right to a jury trial as to matters arising out of the terms of
this Agreement and any matters herein released. The Parties agree that the
prevailing party in any arbitration shall be entitled to injunctive relief in
any court of competent jurisdiction to enforce the arbitration award.
     16. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
that may claim through it to the terms and conditions of this Agreement.
Employee represents and warrants

-4-



--------------------------------------------------------------------------------



 



that he has the capacity to act on his own behalf and on behalf of all who might
claim through him to bind them to the terms and conditions of this Agreement.
     Employee warrants and represents that there are no liens or claims of lien
or assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.
     17. No Representations. Employee represents that he has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
     18. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
     19. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company, and supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company and his
compensation by the Company.
     20. No Oral Modification. This Agreement may only be amended in writing
signed by Employee and the Chief Executive Officer of the Company.
     21. Governing Law. This Agreement shall be governed by the laws of the
State of California.
     22. Effective Date. This Agreement is effective seven days after execution
by both Parties.
     23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     24. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
     (a) They have read this Agreement;
(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

-5-



--------------------------------------------------------------------------------



 



     (c) They understand the terms and consequences of this Agreement and of the
releases it contains;
     (d) They are fully aware of the legal and binding effect of this Agreement.
     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

                          Scott Cramer, an individual    
 
                             
Dated: April 3, 2007
      /s/ Scott Cramer         
 
                        VNUS MEDICAL TECHNOLOGIES, INC.    
 
               
Dated: April 3, 2007
      By   /s/ Charlene Friedman     
 
               
 
                Charlene Friedman    
 
                Vice President, General Counsel,    
 
                And Corporate Secretary    

-6-